Title: To James Madison from William Lee, 6 August 1803
From: Lee, William
To: Madison, James


					
						Sir
						American Consulate Bordeaux Augt. 6th 1803.
					
					I beg leave to refer you to my last under date of the 27th June.  The sixty American sailors who were about embarking on board the privateers fitting out at this port and whom I caused to be arrested I have distributed among the American Vessels after keeping them in confinement a few days.  The sixteen who had actually engaged and taken their advance of the Captain of the Blonde as per list enclosed certified by the Commissary of Marine I have still in confinement having as you will observe advanced considerable sums for them which they must refund and as American sailors are wanted for the Vessels that have been purchased by our Citizens & are fitting out under Consular certificates I shall find no difficulty in getting re-imbursed.  It would have given me singular pleasure to have sent these men home at the expence of the United States to take their trial for reasons which I stated in my last and which indeed I thought it my duty to do under the Act passed at the first Session of the fifth Congress entitled “an act to prevent Citizens of the United States from privateering against nations in Amity with the United States or against Citizens of the United States.  But Mr. Livingston whom it was my duty to consult thought otherwise as you will observe by his letter to me of June 27th (a copy of which I take the liberty to enclose) and I did not like to act in direct oposition to his opinion especially as this measure of mine was considered here by my wandering Countrymen as a very high handed one and such as I was not justified in adopting.  I feel persuaded that Government will think otherwise and the efficacy of the measure has already been sufficiently felt to prove it was judicious.
					Permit me Sir to observe that the Ministers observations respecting my expenditures on acct. of the United States contained in his letter of 27 June has given me much uneasiness: I am convinced had he known the situation and extent of our Commerce at this Port they would not have escaped him.  The number of American Vessels which have been sold here amount to more than have entered at all the ports of the Republic (Havre excepted) and the number of Vessels which have reported at this office during my residence here exclusive of those that have discharged their crews at the mouth of the river and entered as French Vessels to avoid the discriminating duty amount to two hundred and fifty eight making in all upwards of three hundred sail equal if not exceeding the number of those that have entered all the ports of Holland in the same period.  My letters to you from time to time have shewn the extent of the evils arising to our Commerce from this improper discharge of seamen in foreign ports and as the greater proportion of those advances have been for the sustenance of those seamen I found it necessary to send home, I hope the President will differ in opinion with the Minister and be convinced that the public service demanded those heavy disbursements.
					Accompanying this I have the honor to forward a list of the American Vessels which have entered here up to the 30th June together with my Accounts and vouchers on which there appears to be due the United States Augt. 6. 1803 the Sum of eight hundred and sixty two livres sixteen sous which I hope will be found correct.
					My health is extremely feeble and I feel so well convinced that I have not many months to tarry here that I have adjusted all my affairs and however reluctantly I may quit my family and brilliant prospects still I feel a peculiar satisfaction in having done my duty and acted honourably in all the scenes I have passed through.
					That you may long live and continue to enjoy the merited eulogium of your fellow Citizens and the happiness arising to our Country under the virtuous administration of the President is the sincere wish of your afflicted obedient servant
					
						William Lee
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
